DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the TITLE:
	“DISPLAY PANEL AND DISPLAY APPARATUS HAVING A LIGHT-TRANSMITTING DISPLAY AREA”.
	
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claims 1 and 20, where “the second pixel driving circuits located in the same column and connected to the second light-emitting devices in different columns are respectively connected to different data signal wires”, in combination with all the remaining limitations in each claim.  Claims 2-19, 21, and 22 are allowed based on their dependence from one of claims 1 and 20.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Teranishi et al (US 2014/0015866) disclose a display device in which pixel driving circuits are located in a first column and pixel electrodes are located in a second column (at least figures 8 and 9 and ¶s 90 and 91), but do not disclose the aforementioned limitation.
b.	Cok (US 2017/0187976) discloses a display device in which pixel driving circuits are located in a first column and light emitting elements are located in a second column (at least figures 1 and 2 and ¶ 43), but do not disclose the aforementioned limitation.
c.	Xiao et al (US 2019/0005868) disclose a display device in which pixel driving circuits are located in a first row and light emitting elements are located in a second row (at least figures 2, 3, and 5 and ¶s 49 and 61), but do not disclose the aforementioned limitation.
d.	Yang et al (US 2020/0019747) disclose a display unit comprising a region having a reduced pixel density in which the pixels are arranged in a staggered manner (at least figures 5 and 10 and ¶s 43 and 51), but do not disclose the aforementioned limitation.
e.	Choi et al (US 2020/0265798) disclose a display unit comprising a region having a reduced pixel density in which the pixels are arranged in a staggered manner (at least figures 3 and 4 and ¶s 57-60), but do not disclose the aforementioned limitation.
f.	Wang et al (US 2021/0065625) disclose a display unit comprising a region having a reduced pixel density in which the pixels are arranged in a staggered manner (at least figure 1E and ¶s 102-105), but do not disclose the aforementioned limitation.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/24/2021